Opinión disidente
del Juez Presidente, Señor Trías Monge, a la que se unen los Jueces Asociados Señores Torres Rigual e Irizarry Yunqué.
San Juan, Puerto Rico, a 5 de octubre de 1978
La recurrida, señora Carmen N. Hermina González, En-trevistadora II en el Negociado de Seguridad de Empleo del Departamento del Trabajo de Puerto Rico, fue seleccionada por el Partido Socialista Puertorriqueño como candidata al Senado por el distrito de Arecibo para las elecciones generales de 1976. La recurrida ocupaba su puesto con carácter perma-nente. No ejercía funciones de confianza ni conllevaba su em-pleo la facultad de establecer normas ni directrices.
El 81 de agosto de 1976 el Director del Negociado de Se-guridad de Empleo le concedió cinco días a la señora Hermina González para renunciar a su cargo. Fundó el Director su re-querimiento en que el Art. 14(f) de la Ley de Seguridad de *677Empleo de Puerto Rico, Ley Núm. 74 de 21 de junio de 1956, 29 L.P.R.A. 713(f), “prohíbe a los empleados del Negociado de Seguridad de Empleo de Puerto Rico ser candidatos a un puesto político en unas elecciones partidistas.” El 5 de se-tiembre de 1976 la recurrida fue removida de su puesto y al día siguiente impugnó la constitucionalidad del referido ar-tículo. El Tribunal Superior declaró inconstitucional el Art. 14(f) (1) y (2) de la Ley y ordenó la reposición de la recu-rrida, con paga atrasada. El Secretario del Trabajo ha ape-lado de esa determinación.
El Art. 14 (f) (1) y (2) de la Ley de Seguridad de Empleo provee:
“(f) Prohibición contra actividad política.— (1) Ningún fun-cionario o empleado que trabaje en la administración de este Capítulo podrá (A) usar su autoridad oficial o influencia con el propósito de intervenir en una elección o selección de candidatos para cualquier posición, o que afecte el resultado de las mismas, o (B) directa o indirectamente ejercer o intentar ejercer coer-ción, ordenar o aconsejar a cualquier otro de tales empleados a pagar, prestar o contribuir con parte de su sueldo o compensa-ción o cualquier otra cosa de valor a cualquier partido, comité, organización, agencia o persona para fines políticos. Ninguno de tales funcionarios o empleados podrá tomar parte activa en la dirección de la política o en campañas políticas. Todas dichas personas retendrán el derecho a votar según ellas escojan y a ex-presar sus opiniones en toda cuestión política y sobre candidatos. A los fines de esta subsección el término ‘funcionario o empleado’ no incluirá (A) al Gobernador; (B) jefes debidamente electos o nombrados de departamentos ejecutivos del Gobierno de Puerto Rico, o los de cualquier municipio que no pertenezcan al Servicio por Oposición del Gobierno del Estado Libre Asociado; (C) fun-cionarios que ocupan posiciones electivas.
(2) Cualquier funcionario o empleado que trabaje en la administración de este Capítulo que viole las disposiciones de esta subsección será inmediatamente separado de la posición o del cargo que ocupe y desde ese momento no se usarán fondos asignados por la Asamblea Legislativa o concedidos por cual-quier agencia del Gobierno Federal para pagar la compensación de tal persona.”
*678La validez de esta disposición puede analizarse a la luz de diversas cláusulas y doctrinas constitucionales. (1) Para los fines de este caso basta con examinar si la citada disposición cumple con los requisitos de la igual protección de las leyes bajo la Constitución del Estado Libre Asociado de Puerto Rico.
En Estados Unidos se han formulado variados criterios para medir el cumplimiento de la cláusula análoga de la Constitución federal. (2) Existen el llamado enfoque de dos ni-veles, el de tres niveles y muchos más. El desarrollo en Estados Unidos de diferentes criterios para garantizar la igual pro-tección de las leyes es generalmente el producto de cambios en la composición del Tribunal Supremo estadounidense y cir-cunstancias historicosociales propias de dicho país. Véase: Gunther, The Supreme Court 1971 Term, Foreword: In *679Search of Evolving Doctrine on a Changing Court: A Model for a Newer Equal Protection, 86 Harv. L. Rev. 1 (1972).
El enfoque de los dos niveles se compone de un criterio tradicional mínimo — la prueba del nexo racional entre el pro-pósito y los medios del estatuto, a cuyos componentes y evolu-ción nos referiremos luego — y del criterio del escrutinio es-tricto o examen minucioso. Se utiliza usualmente el examen minucioso cuando la clasificación afecta derechos fundamen-tales del ciudadano o entraña una diferenciación sospechosa. Zachry International v. Tribunal Superior, 104 D.P.R. 267, 277 (1975); Note, Equal Protection: Modes of Analysis in the Burger Court, 58 Denver L. J. 687 (1976); Bice, Standards of Judicial Review under the Equal Protection and Due Process Clauses, 50 So. Cal. L. Rev. 689 (1977); Notes, Of Interests, Fundamental and Compelling: The Emerging Constitutional Balance, 57 Boston U. L. Rev. 462 (1977).
La estructuración de un análisis intermedio, más rigu-roso que el criterio tradicional mínimo pero menos que el del escrutinio estricto, representa el tercer nivel a que nos hemos referido antes. Craig v. Boren, 429 U.S. 190 (1976); L. Tribe, American Constitutional Law, The Foundation Press, N.Y., 1978, secs. 16-30 y 16-31. En términos históricos el criterio tradicional se produjo en época de escasa inclinación del Tribunal Supremo de Estados Unidos a intervenir con las clasificaciones que el Congreso establecía. El criterio del exa-men minucioso se desarrolló principalmente bajo la presiden-cia del Juez Warren y el análisis intermedio corresponde en esencia al período siguiente, de menos activismo judicial.
Diversos jueces y comentaristas han criticado la división en dos o tres clasificaciones, más o menos inflexibles, de las diferentes situaciones en que se invoca la igual protección de las leyes y sugieren criterios más amplios. El Juez Marshall ha escrito:
“Para comenzar, debo expresar nuevamente mi desacuerdo con el tratamiento rígido por el Tribunal de la igual protección *680de las leyes. [Citas omitidas.] El Tribunal desea aparentemente establecer hoy que los pleitos sobre la igual protección de las leyes son divisibles en dos categorías nítidas que gobiernan el criterio de revisión a aplicarse — el escrutinio estricto o la. mera razonabilidad. Mas las decisiones de la Corte en este campo se rebelan ante un método de clasificación tan fácil.” San Antonio School District v. Rodríguez, 411 U.S. 1, 98 (1973). (Traducción nuestra.)
Véanse también las expresiones del Juez Stevens en Craig v. Boren, 429 U.S. 190, 212 (1976), y Gunther, The Supreme Court 1971 Term, Foreword: In Search of Evolving Doctrine on a Changing Court: A Model for a Newer Equal Protection, 86 Harv. L. Rev. 1 (1972); L. Hand, The Bill of Rights, 66-67 (1958); Notes, Of Interests, Fundamental and Compelling: the Emerging Constitutional Balance, 57 Boston U. L. Rev. 462, n. 3 (1977). La crítica a los criterios reseñados generalmente se funda en el argumento que la garantía de la igual protección de las leyes es de índole necesariamente uni-taria. Según expresó el Juez Stevens en Craig, supra, 211-212,
“Existe una sola cláusula sobre la igual protección de las leyes. Requiere que cada estado gobierne imparcialmente y no ordena que los tribunales apliquen un criterio de revisión en al-gunos casos y uno diferente en otros.” (Traducción nuestra.)
Lo que ocurre es que a menudo hay que sopesar derechos, resolver pugnas de valores, establecer que unos tienen que ceder ante otros en situaciones determinadas. Desde este punto de vista, los criterios discutidos representan un atrecho, una taquigrafía jurídica, una forma de establecer el necesario equilibrio de intereses. El peligro consiste en olvidar que tal es la naturaleza de los referidos criterios y que su uso no nos releva de la obligación de identificar y conciliar los intereses en conflicto y articular las razones para la solución esco-gida.!3)
*681No es imprescindible adentrarnos más en el caso de autos en el problema del enfoque adecuado para la recta interpreta-ción de la igual protección de las leyes. El estatuto impugnado en este litigio resulta claramente inconstitucional aun bajo el criterio tradicional mínimo, conforme ha evolucionado este enfoque. (4)
El criterio tradicional mínimo se ha utilizado en nuevas formas en los últimos años. Raras veces su uso provocaba antiguamente la invalidación de un estatuto. La situación ha ido cambiando en Estados Unidos. Véanse: Reed v. Reed, 404 U.S. 71, 76 (1971), y Eisenstadt v. Baird, 405 U.S. 438 (1972), en que se anularon diversas leyes por no hallar los tribunales nexo racional entre la clasificación establecida y el propósito del estatuto.
El criterio del nexo racional exige que las clasificaciones que establezca una Asamblea Legislativa cumplan propósitos legítimos y tengan una relación racional con tales metas. Bice, Standards of Judicial Review under the Equal Protection and Due Process Clauses, 50 So. Cal. L. Rev. 689, 698 y ss. (1977); Eisenstadt, supra. El ámbito de la clasificación es *682también importante. No debe cubrir individuos o asuntos irrelevantes al objetivo estatutario o excluir aquellos que lo son. La clasificación debe ser precisa. Tussman y tenBroek, The Equal Protection of the Laws, 37 Calif. L. Rev. 341, 343-353 (1949); Note, Legislative Purpose, Rationality and Equal Protection, 82 Yale L.J. 123,124 (1972).
¿Qué propósito persigue el Art. 14(f) de la Ley de Segu-ridad de Empleo? ¿A qué obedeció su inclusión en el esquema estatutario? El propio recurrente contesta estas preguntas, citando el informe sometido por el Departamento del Trabajo a la Asamblea Legislativa. (5) Este informe explica así la razón de la Sec. 13(f) del P. de la C. 1329, hoy 14(f) de la Ley:
“(f) Prohibición contra intervención política. La sección 13 (f) se incluye porque los empleados de las agencias de seguri-dad de empleo estatales son pagados de fondos federales y están, por lo tanto, sujetos a las disposiciones de la Ley Hatch y prohi-bidos [sic] de participar en actividades políticas.”
Adviértase que la disposición legislativa bajo examen no intenta prohibirle determinadas actividades políticas a la generalidad de los empleados federales, como en el caso de la Ley Hatch, Pub. L. 89-554, 6 de setiembre de 1966, 80 Stat. 525, 5 U.S.C.A. see. 7321 y ss., o siquiera a la casi totalidad de los empleados estatales subvencionados por fondos de los Estados Unidos, 5 U.S.C.A. see. 1501 y ss. La clasificación en el caso de autos afecta directa y exclusivamente a las per-sonas que laboran en el Fondo de Seguridad de Empleo. No se incluye en la clasificación a otros empleados públicos simi-larmente situados. Aun presumiendo sin resolver que es cons-titucionalmente permisible limitar los derechos de un grupo de ciudadanos para que el gobierno de Puerto Rico pueda ob-*683tener ciertos fondos federales, el Art. 14(f) es nulo por dis-tinguir irrazonablemente entre empleados en posición comparable.
Pero hay más. La premisa que motiva la inserción del Art. 14(f) en la Ley de Seguridad de Empleo está equivo-cada. La legislación federal no se aplica a la situación pre-sente. (6) Como si fuera poco, aun en el caso de los empleados de los estados de la Unión Americana afectados por la legis-lación federal, es a la Comisión de Servicio Civil de Estados Unidos y no al Departamento del Trabajo de Puerto Rico a quien corresponde determinar si se ha violado la ley, 5 U.S.C.A. sees. 1504-1505, y es únicamente cuando no se cum-ple con la orden de la Comisión, la que puede determinar que la violación cometida no exige la remoción del cargo, 5 U.S.C.A. see. 1505(2), que puede peligrar la concesión de fondos federales. 5 U.S.C.A. see. 1506. El Art. 14(f) de la Ley de Seguridad de Empleo se ampara en una interpretación diáfanamente errónea de la legislación federal, lo que acentúa la ausencia de nexo racional entre propósito y medios en el caso de autos.
Si nos apartamos de las clasificaciones convencionales en este campo y ponderamos los problemas valorativos envueltos vemos aun con mayor claridad la grave deficiencia constitu-cional de enfoques como el que representa el Art. 14(f). El derecho a ser candidato a un cargo público electivo es un *684derecho de importancia indisputable, mas no absoluto. El Estado puede legítimamente subordinar ese derecho, siempre que el estatuto que se diseñe a tal fin no peque de vaguedad, amplitud excesiva, discrimen u otras fallas constitucionales conocidas, al propósito de establecer un servicio civil despo-litizado. En tal pugna de valores este segundo interés puede merecer en determinadas circunstancias un rango mayor que el derecho a postularse como candidato a un cargo público. Mas no es tal el conflicto de valores que este caso plantea. A distinción de los cincuenta estados de la Unión Americana, todos los cuales han aprobado versiones de la Ley Hatch, Broadrick v. Oklahoma, 413 U.S. 601, 604, n. 2 (1973), Puerto Rico anda a la zaga del esfuerzo de separar la polí-tica y el servicio público. Existen tan solo instancias aisladas de prohibición: la impuesta a los jueces por la Sec. 12 del Art. V de la Constitución; la aplicable por la Regla 23.0 del Reglamento de la Administración del Sistema de Personal de la Rama Judicial; la referente a los miembros de la Policía de Puerto Rico, Ley Núm. 26 de 22 de agosto de 1974, Parte 2, Art. 24, 25 L.P.R.A. see. 1024; y el Art. 14(f) de la Ley de Seguridad de Empleo. En cuanto a los maestros del sistema de Instrucción Pública se sigue un plan diametralmente dis-tinto. Nuestra legislación les reconoce a los maestros el dere-cho a participar en campañas políticas y a ser candidatos para cargos públicos o electivos, con derecho a licencia con paga, Ley Núm. 25 de 3 de junio de 1960, según enmendada, 18 L.P.R.A. 249d. (7) No existe el menor indicio en el histo-rial legislativo de la Ley de Seguridad de Empleo revelador de intención alguna de que la inclusión del Art. 14(f) se inspiró en el deseo de mejorar el servicio público o en el re-conocimiento de que las funciones desempeñadas por los em-pleados concernidos exigía, a diferencia de otros casos, las *685medidas allí delineadas. Por lo contrario, como hemos visto, la génesis del artículo impugnado se debió al interés de ob-tener unos fondos federales, interés fundado, para colmo, en una interpretación errónea de la legislación federal. En tales circunstancias, no hay valor justificadamente oponible al de-recho de la recurrida a la igual protección de las leyes.
Declararía inconstitucional el Art. 14(f) (1) y (2) de la Ley de Seguridad de Empleo, por confligir con la cláusula de igual protección de las leyes de la See. 7 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, y confirmaría la sentencia apelada.

í1) Entre otras cláusulas de la Constitución del Estado Libre Asociado que cabría discutir aquí se cuentan las que garantizan la libertad de ex-presión (Art. II, sec. 4); la igualdad ante la ley (II, 1); la igual protec-ción de las leyes (II, 7) ; el libre ejercicio de la franquicia electoral (II, 2); el debido proceso de ley (II, 7); y otros derechos reservados al pueblo (II, 19). El impacto sobre este litigio de la doctrina de las condiciones incons-titucionales es tema también que normalmente requeriría análisis. Keyishian v. Board of Regents, 385 U.S. 589 (1967); Pickering v. Board of Education, 391 U.S. 563 (1968); Bruff, Unconstitutional Conditions Upon Public Employment: New Departures in the Protection of First Amendment Rights, 21 Hastings L.J. 129 (1969); Ramírez Lavandero, La Doctrina de las ‘Condiciones Inconstitucionales’ en Puerto Rico, 12 Rev. Jur. U.I.A. 111 (1977). También suscita problemas en este tipo de caso la teoría de la amplitud estatutaria excesiva. Minielly v. State, 411 P.2d 69 (Ore. 1966); Note, The Public Employee and Political Activity, 3 Suffolk U. L. Rev. 380, 388-389 (1959). Es innecesario pronunciarnos sobre los anteriores extre-mos en vista de las conclusiones a que más adelante llegamos en esta opinión.


(2) Debemos recordar al respecto que las decisiones del Tribunal Supremo de Estados Unidos delimitan únicamente el ámbito de los derechos garantizados por la Constitución federal. Los tribunales estatales no pueden achicar esos derechos al interpretar cláusulas análogas en las constituciones locales, pero pueden ampliarlos. Brennan, State Constitutions and the Protection of Individual Rights, 90 Harv. L. Rev. 489 (1977); Howard, State Courts and Constitutional Rights in the Day of the Burger Court, 62 Va. L. Rev. 873 (1976).


(3)En Zachry International v. Tribunal Superior, 104 D.P.R. 267 (1976) y Figueroa Ferrer v. E.L.A., 107 D.P.R. 250 (1978), este Tribunal *681fue más allá que a la simple referencia al criterio del examen minucioso y procedió al análisis de los intereses encontrados. Adviértase, además, que el escrutinio estricto se aplicó en forma independiente a su uso en circunstan-cias parecidas en Estados Unidos. En Zachry, por ejemplo, resolvimos que las clasificaciones basadas en sexo están sujetas a escrutinio estricto. El Tribunal Supremo de Estados Unidos aplica en tales casos la teoría del escrutinio intermedio. Craig v. Boren, 429 U.S. 190 (1976).


(4) Existe aun base respetable para la aplicación del examen minu-cioso. El Tribunal Supremo de Estados Unidos no ha empleado este criterio, pero sí diversas cortes estatales. United Public Workers v. Mitchell, 330 U.S. 75 (1947); Civil Service Commission v. National Association of Letter Carriers, 413 U.S. 548 (1973); Broadrick v. Oklahoma, 413 U.S. 601 (1973); cf. Minielly v. State, 411 P.2d 69 (Ore. 1966); Kinnear v. City and County of San Francisco, 392 P.2d 391 (Calif. 1964); Bagley v. Washington Township Hospital District, 421 P.2d 409 (Calif. 1966); De Stefano v. Wilson, 233 A.2d 682 (N.J. 1967); Commonwealth ex rel. Specter v. Moak, 307 A.2d 884 (Pa. 1973); State v. City of Follansbee, 233 S.E.2d 419 (W. Va. 1977). Con más razón hay base para la utilización del criterio intermedio, pues lo menos que puede decirse del derecho a postularse para un cargo público electivo es que representa un derecho importante, si no fundamental.


(5)E1 informe es parte del récord oficial sobre el P. de la C. 1329, proyecto que se convirtió en la Ley de Seguridad de Empleo, Ley Núm. 74 de 21 de junio de 1956. En el Diario de Sesiones no se debate la Sec. 13(f), hoy Art. 14(f) de dicha pieza legislativa. La versión de dicho artículo sometida por el Departamento del Trabajo se aprueba sin enmiendas.


(6)La ley federal, 5 U.S.C.A. see. 1503, dispone expresamente en su versión oficial:
“Section 1502(a) (3) of this title [la que prohíbe que empleados esta-tales que se dedican principalmente a actividades subvencionadas por fon-dos federales se postulen en elecciones generales a cargos públicos electivos] does not prohibit any State or local officer or employee from being a candidate in any election if none of the candidates is to be nominated or elected at such election as representing a party any of whose candidates for Presidential elector received votes in the last preceding election at which Presidential electors were selected.”
Los candidatos de los partidos políticos puertorriqueños no toman parte, como es sabido, en las elecciones para la selección de electores presi-denciales.


(7) Fuera de nuestra determinación sobre el Art. 14(f) de la Ley de Seguridad de Empleo, nada en esta opinión debe interpretarse como expre-sión favorable o desfavorable a la constitucionalidad de ninguna ley o regla-mento aquí mencionado.